Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application contains the following embodiments:
Embodiment 1 - Figs. 1-7
Embodiment 2 - Figs. 8-14

Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct.  See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application.  See In re Platner, 155 USPQ 222 (Comm’r Pat. 1967).  The elements in the first embodiment and not in the second embodiment and overall difference in appearance create(s) patentably distinct designs.
The above disclosed embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1
Group II: Embodiment 2

Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs.
During a telephone discussion with Mr. John Mullinax on 6/23/2021, an election was made without traverse to prosecute the design of group I.  Group II withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for a nonelected design.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Mullinax on 6/23/2021.

The application has been amended as follows: 

	In the Specification:
For consistency with the elected embodiment, the descriptions of figures 8 through 14 have been removed and canceled.
The descriptions of figures 6 and 7 have been amended to read as follows:
--Figure 6 is a top view of the portable storage unit as shown in figure 1; and
Figure 7 is a bottom view of the portable storage unit as shown in figure 1.--  


The broken line statement immediately before the claim has been canceled and removed from the specification.
To correct a typographical error, the claim has been amended to read as follows:
--We claim: The ornamental design for a portable storage unit, as shown and described.--   

In the Drawings:
Figures 8 through 14 have been canceled and removed from the drawing disclosure for being part of the non-elected embodiment. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA RAMIREZ whose telephone number is (571)272-2608.  The examiner can normally be reached on M-T 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on 571-272-2998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CYNTHIA RAMIREZ/Primary Examiner, Art Unit 2911                                                                                                                                                                                                        



/C.R/Primary Examiner, Art Unit 2911